11-2672-ag
    Lin v. Holder
                                                                                  BIA
                                                                               Hom, IJ
                                                                          A088 350 749
                      UNITED STATES COURT OF APPEALS
                          FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall United
    States Courthouse, 40 Foley Square, in the City of New York,
    on the 6th day of June, two thousand thirteen.

    PRESENT:
             JOHN M. WALKER, JR.,
             REENA RAGGI,
             SUSAN L. CARNEY,
                 Circuit Judges.
    _______________________________________

    LING LIN,
                    Petitioner,

                    v.                                     11-2672-ag
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    ______________________________________

    FOR PETITIONER:                Gary J. Yerman, New York, New York.

    FOR RESPONDENT:                Tony West, Assistant Attorney
                                   General; Jennifer P. Williams,
                                   Senior Litigation Counsel; Lauren E.
                                   Fascett, Trial Attorney, Office of
                                   Immigration Litigation, Civil
                                   Division, United States Department
                                   of Justice, Washington, D.C.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner Ling Lin, a native and citizen of the

People’s Republic of China, seeks review of a June 6, 2011

order of the BIA that affirmed the March 20, 2009 decision

of an Immigration Judge (“IJ”), denying her application for

asylum, withholding of removal, and relief under the

Convention Against Torture (“CAT”).     In re Ling Lin, No.

A088 350 749 (B.I.A. June 6, 2011), aff’g No. A088 350 749

(Immig. Ct. N.Y. City Mar. 20, 2009).    We assume the

parties’ familiarity with the underlying facts and

procedural history in this case.

    Under the circumstances of this case, we review the

IJ’s decision as modified by the BIA’s decision.     See Xue

Hong Yang v. U.S. Dep’t of Justice, 426 F.3d 520, 522 (2d

Cir. 2005).    The applicable standards of review are well

established.    See 8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v.

Holder, 562 F.3d 510, 513 (2d Cir. 2009).

    The agency relied on an inconsistency and similarities

between Lin’s statement and statements provided by her


                               2
mother and boyfriend to find her not credible.     Petitioner

challenges both bases for the determination.     Assuming

without deciding that the IJ’s inconsistency finding was

flawed, we nonetheless uphold the agency’s determination.

Remand is not appropriate when “there is no realistic

possibility that, absent the error[], the IJ or BIA would

have reached a different conclusion” regarding Lin’s

credibility, Cao He Lin v. U.S. Dep’t of Justice, 428 F.3d

391, 401 (2d Cir. 2005).   The striking similarities between

the statement Lin submitted in support of her asylum

application and statements from Lin’s mother and boyfriend

provide ample support for the agency’s adverse credibility

finding.

    The documents closely resemble each other in length,

structure, content, and phrasing.   Among other parallelisms,

each of the documents contains five paragraphs, and the text

of each paragraph contains similar information: for example,

the second paragraph of each letter discusses Lin’s

relationship with her boyfriend and when she became

pregnant; the third paragraph discusses her discovery of the

pregnancy and the circumstances of the ensuing abortion; and

the fourth paragraph discusses the 8,000 renminbi (“RMB”)


                              3
fine imposed on her and an alleged threat of arrest as a

consequence of nonpayment of the fine.   Moreover, the texts

resemble each other as well.   For example, Lin’s statement,

“One week after the abortion, the family planning officials

told me to pay RMB 8,000 fine,” approximates Lin’s

boyfriend’s statement, “One week after the abortion, the

family planning officials asked her to pay RMB 8000 of

fine.”   And Lin’s statement, “My mother and I kept begging

them to let go of me and the innocent fetus in my abdomen,”

echoes Lin’s mother’s statement, “We were very scared and

begged them to let go of my daughter and the baby in her

abdomen.”

    Despite Lin’s repeated assertions that, although she

asked her mother and boyfriend to write letters on her

behalf, she did not dictate the contents of their

statements, the agency reasonably found implausible that the

similarities between the documents were merely coincidental,

particularly, as the IJ noted, in light of the “different

educational background of the authors, who resided at

different residences.”   As we have stated, “striking

similarities between affidavits are an indication that the

statements are ‘canned,’” and as such, undermine an


                               4
applicant’s credibility.   Mei Chai Ye v. U.S. Dep’t of

Justice, 489 F.3d 517, 524 (2d Cir. 2007); see also Surinder

Singh v. BIA, 438 F.3d 145, 148 (2d Cir. 2006).    Thus, in

making its credibility determination, the agency reasonably

relied on the remarkable similarities between the documents

Lin provided.   See Mei Chai Ye, 489 F.3d at 526 (holding

that once an IJ has noted remarkable similarities between

affidavits and complied with procedural safeguards, it is

reasonable to conclude that an applicant’s general

credibility is undermined).

    The agency’s adverse credibility determination was thus

supported by substantial evidence. See Xiu Xia Lin v.

Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008); see also 8

U.S.C. § 1158(b)(1)(B)(iii).    We therefore hold that the

agency did not err in denying asylum, withholding of

removal, and CAT relief.   See Paul v. Gonzales, 444 F.3d

148, 156 (2d Cir. 2006).

    For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, the pending motion

for a stay of removal in this petition is DISMISSED as moot.

                              FOR THE COURT:
                              Catherine O’Hagan Wolfe, Clerk




                               5